DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitations “plurality of contact members shaped to contact the user when the end effector is applied to the user” (claim 6, lines 1-2) and “auxiliary component comprises a source of motion disposed in the end effector configured to move the end effector when powered by the battery” (claims 9 and 19, lines 1-3).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
         
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11-12, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grez (2015/0182290).
	Regarding claim 1, Grez discloses an end effector (20, figs. 1 and 3) comprising: a base portion (24 comprising 32, 60, 64, 52, 80A and 80B, see figs. 1 and 2B, paragraph 0021) coupleable to a motor (84 having 96, see fig. 4, paragraph 0028) carried by an appliance (22, figs. 1 and 4) that is separate from the end effector (see fig. 1); and a battery (28, see fig. 3, paragraph 0021) disposed in the base portion configured to power an auxiliary component (light source, see paragraphs 0022 and 0023 or 30/40, see paragraphs 0021-0022) of the end effector. 

    PNG
    media_image1.png
    843
    861
    media_image1.png
    Greyscale
	Regarding claim 2, Grez discloses that the base portion comprises an inner portion (portion of 30/40 comprising coupling 64, paragraph 0028, Grez discloses that the coupling 64 configured to cooperatively connect to drive boss 96) shaped to receive motion from the motor (84 having 96), and an outer portion disposed about the inner portion (see the annotated-Grez fig. 1 above). 

	Regarding claim 4, Grez discloses that the inner portion is shaped to move independently of the outer portion (see inner portion 64 in paragraph 0028, 64 is a coupling and is configured to attached to 96 and be rotated by the motor, therefore, it would rotate/move independently of the outer portion since the outer portion would get locked into socket 76 as shown, see paragraph 0030).
	Regarding claim 5, Grez discloses that the auxiliary component comprises a light source positioned to emit light onto a user when the end effector is applied to the user (see paragraphs 0022 and 0023, Grez discloses auxiliary component is a light source that emits light and is used to provide light treatment to the user, therefore, would emit light onto a user when the end effector is applied to the user).
	Regarding claim 6, Grez discloses a plurality of contact members shaped to contact the user when the end effector is applied to the user (see bristles 40 of 30 in fig. 1, paragraph 0022). 
	Regarding claim 11, Grez discloses that the battery (28) is a rechargeable battery (see paragraph 0024, Grez discloses battery 28 may be recharged quickly, fig. 5 and paragraph 0033 discloses a charger 100 for charging the battery). 
	Regarding claim 12, Grez discloses that a user input (88, fig. 1, paragraph 0031) configured to operatively couple the auxiliary component (30/40, see paragraphs 0021-0022) to the battery (28) to power the auxiliary component when the user input is actuated (see paragraph 0021, Grez discloses that the on/off button turns on and off the device and would send power to the work piece 20).

	Regarding claim 15, Grez discloses that the base portion comprises an inner portion (see coupling 64, paragraph 0028, Grez discloses that the coupling 64 configured to cooperatively connect to drive boss 96) shaped to receive motion from the motor, and an outer portion disposed about the inner portion (see the annotated-Grez fig. 1 above).
	Regarding claim 16, Grez discloses that the battery (28) is disposed in the outer portion (see the annotated-Grez fig. 1 above).
	Regarding claim 17, Grez discloses that the inner portion is shaped to move independently of the outer portion (see inner portion 64 in paragraph 0028, 64 is a coupling and is configured to attached to 96 and be rotated by the motor, therefore, it would rotate/move independently of the outer portion since the outer portion would get locked into socket 76 as shown, see paragraph 0030).
	Regarding claim 18, Grez discloses that the auxiliary component comprises a light source positioned to emit light onto a user when the end effector is applied to the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

          Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Grez (2015/0182290) in view of Pilcher (2009/0177125).

However, Pilcher teaches a light source being disposed between contact members of a plurality of contact members (see bristles in fig. 10, the bristles is the contact members and the light source is 140, see fig. 10, paragraph 0052). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end effector of Grez to have the light source of Grez being disposed between contact members as taught by Pilcher for the purpose of providing a location where the light source can be positioned in order to provide light therapy to the user at the same as brushing therapy. 
Regarding claim 8, Grez discloses light source being used with the plurality of contact members (see paragraphs 0022-0023), but fails to disclose that the light source is configured to emit light through one or more of the plurality of contact members toward the user.
However, Pilcher teaches a light source is configured to emit light through one or more of the plurality of contact members toward the user (see fig. 21, the light source is 130 and the contact members is 124, and the light is being shined through 124, paragraph 0050). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end effector and contact members of Grez to have the light source of Grez configured to emit light through one or more of the plurality of contact members toward the user as taught by Pilcher for the . 
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grez (2015/0182290) in view of Kalman (2011/0041864).
Regarding claims 9 and 19, Grez discloses that the auxiliary component can be a light source, but fails to disclose that the auxiliary component comprises a source of motion disposed in the end effector configured to move the end effector when powered by the battery. 
However, Kalman discloses an end effector (head 1, fig. 1) comprising an auxiliary component comprises a source of motion (10, 18, 17, 12, 13, 14, and 11, fig. 1) disposed in the end effector configured to move the end effector when powered by a battery (4, fig. 1, paragraph 0019). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary component of Grez to have a source of motion disposed in the end effector of Grez configured to move the end effector when powered by the battery of Grez as taught by Kalman for the purpose of providing vibration therapy at the same time of brushing the user’s skin or hair, thereby providing relaxation and additional exfoliating action. 
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grez (2015/0182290) in view of Pazouki (2014/0107543).
Regarding claims 9 and 19, Grez discloses that the auxiliary component can be a light source, but fails to disclose that the auxiliary component comprises a source of 
However, Pazouki teaches an end effector (head having vibrator 710, fig. 7, paragraph 0040) comprising an auxiliary component comprises a source of motion (710, fig. 7, paragraph 0040) disposed in the end effector configured to move the end effector when powered by a battery (see paragraphs 0040 and paragraph 0029 for battery). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary component of Grez to have a source of motion disposed in the end effector of Grez configured to move the end effector when powered by the battery of Grez as taught by Pazouki for the purpose of providing vibration therapy at the same time of brushing the user’s skin or hair, thereby providing relaxation and additional exfoliating action, and providing the additional benefit of stimulating air growth (see paragraph 0018 of Pazouki). 
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grez (2015/0182290) in view of Groenewold (5,647,841).
Regarding claims 10 and 20, Grez fails to disclose that the auxiliary component comprises: a formulation reservoir comprising a formulation for application to a user, and a pump configured to pump the formulation from the formulation reservoir to an application surface of the end effector.
However, Groenewold teaches an end effector (applicator portion on the left of 7, see fig. 1) comprises an auxiliary component (12, 21, 16, 13 and 9, fig. 1, Col 3, lines 1-14 and Col 3, lines 61-67 and Col 4, lines 1-8) comprises a formulation reservoir (16, fig. 1, Col 3, lines 61-67) comprising a formulation for application to a user; and a pump 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary component of Grez to have the formulation reservoir and the pump as taught by Groenewold for the purpose of enhancing the brushing and massaging effect by allowing cosmetic or medical massaging substance to be fed to the user (see abstract of Groenewold). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Grez (2015/0182290) in view of Straka (2017/0367543).
Regarding claim 13, Grez fails to disclose an oscillation sensor configured to generate an oscillation signal indicative of oscillatory movement of the end effector; and a controller operatively coupled to the oscillation sensor and the auxiliary component, comprising logic that when executed by the controller causes the end effector to perform operations comprising: actuating the auxiliary component based on received oscillation signal. 
However, Straka teaches an oscillation sensor (encoder 140, fig. 1C, see abstract, the personal care applicant comprises a motor for oscillating the brush head and the brush encoder configured to detect the oscillation of the brush head) configured to generate an oscillation signal indicative of oscillatory movement of the end effector (120 and 106, fig. 1); and a controller (150, 152, 154, see fig. 1, paragraph 0062) operatively coupled to the oscillation sensor and the auxiliary component (see fig. 1, paragraph 0071) comprising logic that when executed by the controller causes the end 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end effector of Grez to have the oscillation sensor configured to generate an oscillation signal indicative of oscillatory movement of the end effector; and a controller operatively coupled to the oscillation sensor and the auxiliary component, comprising logic that when executed by the controller causes the end effector to perform operations comprising: actuating the auxiliary component based on received oscillation signal as taught by Straka for the purpose of enhancing the massage effect by and consistency by controlling drive frequency based on a target amplitude over various load conditions (see paragraph 0107 of Straka). 

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wright (2018/0325328) is cited to show an end effector comprising a pump for dispensing liquid soap. 
Tang (2017/0071321) is cited to show an electric cleaning device having a plurality of light sources. 

Boersma (2018/0295980) is cited to show an end effector comprising a power source. 
Kern (2016/0045081) is cited to show a cleaning device comprising an inner and outer portions comprising protrusions.  
Barnes (9,198,502) is cited to show a brush having a light source in the middle. 
Miller (2015/0182078) is cited to show a brush head having a formulation reservoir. 
Jurna (2015/0190299) is cited to show a skin treatment apparatus comprising a motion sensor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785